                                                                          United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                    IN THE UNITED STATES DISTRICT COURT                         May 13, 2021
                    FOR THE SOUTHERN DISTRICT OF TEXAS                       Nathan Ochsner, Clerk
                             HOUSTON DIVISION



DALE ALLEN HAMER,                         §
TDCJ #2032098,                            §
                                          §
                    Plaintiff,            §
                                          §        CIVIL ACTION NO. H-19-1174
v.                                        §
                                          §
DIANE JACKSON, et al.,                    §
                                          §
                 Defendants.              §




                       MEMORANDUM OPINION AND ORDER



     State inmate Dale Allen Hamer               (TDCJ #2032098) has filed a

Prisoner's     Civil    Rights       Complaint    under        42   U.S.C.     §     1983

("Complaint") (Docket Entry No. 1) regarding the conditions of his

confinement    in     the    Texas    Department     of    Criminal      Justice

Correctional Institutions Division ("TDCJ").                    Hamer has supple-

mented the     Complaint with         a   Memorandum      of    Law    ("Plaintiff's

Memorandum") (Docket Entry No. 4), which includes numerous exhibits

(Docket Entry Nos. 4-1 through 4-7).             At the court's request Hamer

filed a More Definite Statement of his claims ("Plaintiff's MDS")

(Docket Entry No. 13),         and the State Attorney General's Office

supplemented    the    pleadings       with    administrative         records      under

Martinez v. Aaron,          570 F.2d 317       (10th Cir. 1978).             (Martinez

Report,   Docket Entry No. 26)                Hamer has filed more than one

response to the Martinez Report (Docket Entry Nos. 30, 31, 32).
     After screening all of the pleadings as required by 28 U.S.C.

§ 1915(e)(2)(B), the court requested an answer from two health care
providers employed by the University of Texas Medical Branch

("UTMB") :    Nurse Practitioner ("NP") Diane Jackson and Licensed
Vocational Nurse ("LVN") Chelsi Sturrock.           (Order and Request for
Answer, Docket Entry No.     33)   1
                                        Now ·pending is Defendants Jackson
and Sturrock's Motion to Dismiss Pursuant to Fed. R. Civ.                P.
12(b)(6) ("Motion to Dismiss") (Docket Entry No. 42). In response,
Hamer has filed a Motion to Dismiss Defendants Motion ("Plaintiff's
Response'1) (Docket Entry No. 43).            After considering all of the
pleadings and the applicable law, the court will grant the Motion

to Dismiss and will also dismiss the claims made by Hamer against
four other unserved defendants for the reasons explained below.


                             I.        Background

     Hamer was admitted to TDCJ most recently in 2015.2              He is
presently confined at the Ellis Unit in Huntsville. 3            Hamer has
filed this lawsuit against three health care providers, who are
employed by UTMB at the Ellis Unit facility:          NP Diane Jackson, LVN


     1
      The court identifies the defendants by the correct spelling
of their names and titles as provided in an exhibit to the Martinez
Report. See Affidavit of Glenda M. Adams, M.D., M.P.H. ("Adams
Affidavit"), attached to the Martinez Report, Docket Entry
No. 26-1, p. 3. All pagination in this Memorandum Opinion and
Order references the page numbers imprinted by the court 1 s
electronic filing system, ECF.
     2
         Plaintiff's MDS, Docket Entry No. 13, p. 1.
     3
         Complaint, Docket Entry No. 1, p. 1.
                                        -2-
Chelsi Sturrock, and Practice Manager ("PM") Brooke Davis.4            Hamer

also sues three correctional officers at the Ellis Unit:            Officer

Lanishia Robinson, Officer Sydney Howard, and Lieutenant Dale A.
Sanchez.5
     Hamer alleges that his rights were violated at the Ellis Unit
during separate incidents that occurred in 2017 and 2018.             Hamer
explains that restrictions were imposed on his classification when
he was assigned to the Coffield Unit in 2015, which included "no

climbing, limited standing,    11
                                    and a lower-bunk. 6   On March 6,. 2017,
Hamer was transferred to the Ellis Unit, where he claims that NP
1cTackson removed all of these restrictions "without justification. " 7
This incident reportedly occurred on March 10, 2017.8           Thereafter,
the classification department assigned Hamer to a top bunk. 9
     On April 6, 2018, which is just over a year after his lower­
bunk restriction was removed, Hamer "got dizzy and lost his balance


     4
         Id. at 1, 3.
     5
      Complaint, Docket Entry No. 1, p. 3; Plaintiff's MDS, Docket
Entry No. 13, p. 3. Hamer explains that defendant Sanchez was a
Sergeant at the time of the incidents outlined .in his Complaint,
but that Sanchez .is now a Lieutenant. See Plaintiff's MDS, Docket
Entry No. 13, p. 3 1 8.d. The court will refer to this defendant
as-Lieutenant Sanchez for purposes of this Memorandum Opinion and
Order.
     6
         Plaintiff's MDS, Docket Entry No. 13, p. 1 � 3.A, p. 2 � 5.A.
     7
         Complaint, Docket Entry No. 1, p. 4.
     8
         Plaintiff's MDS, Docket Entry No. 13, p. 2 � 5.b.
     9
         Id. � 4.c.
                                      -3-
and [fell] to the [floor] from his top bunk. 1110 Hamer contends that
he injured his tail bone and lower back as a result of the fall.11
     In his Complaint, signed on March 26, 2019, Hamer alleges that
NP Jackson acted with deliberate indifference to his health and
safety by removing his previous restrictions on March 10, 2017. 12
Hamer also alleges that LVN Sturrock "failed to respond reasonably"
and that he did not receive adequate medical care after he was
injured on· April 6, 2018. 13      Hamer alleges further that PM Davis
"failed     to   respond    reasonably"      when   she   denied      all   of   his
grievances about the medical care he received. 14

     In     addition   to    Hamer's    claims      against    the    health-care
providers, Hamer appears to allege that Officer Robinson, Officer
Howard, and Lieutenant Sanchez interfered with medical treatment by
denying him access to medication that was prescribed by a doctor. 15
This incident, which is not related to his claims against Jackson,
Sturrock, or Davis, occurred on December 29, 2018, when Hamer was



              � 4.b.
     11   Id. � 4.d.
     12
          Plaintiff's MDS, Docket Entry No.         13,   p.   2 ��   5.b-c, p.   3
� 8.A.
     13   Id. at 3 � 8.b and 2 � 4.e.


      Complaint, Docket Entry No. 1, pp. 3, 4; Plaintiff's MDS,
     15

Docket Entry No. 13, pp. 3-4 � 8.d.
                                       -4-
charged with a disciplinary case and placed in administrative

segregation for five hours.16
        Invoking 42 U.S. C.          §   1983,    Hamer argues that all of the

defendants violated his rights under the Eighth Amendment.17                    Hamer
seeks compensatory and punitive damages for the violation of his
constitutional rights. 18
        NP Jackson         and LVN       Sturrock   have moved to dismiss the
allegations against them under Rule 12(b) (6) of the Federal Rules
of Civil Procedure for failure tQ state a claim upon which relief
may     be      granted,    invoking       Eleventh   Amendment     and     qualified
immunity . 19      All of Hamer's claims are examined below under the

applicable standard of review.

                              II.    Standard of Review

A.      The Prison Litigation Reform Act

        Because Hamer is an inmate who proceeds                 forma pauperis, the
court is required by the Prison Litigation Reform Act (the "PLRA")
to scrutinize the claims and dismiss the Complaint, in whole or in
part,        if it determines that the action is (1)                    "frivolous or



      Plaintiff's MDS, Docket Entry No. 13, pp. 3-4
        16
                                                                         1 8.d, p. 5
, 9.A-b.
     17 Complaint, Docket Entry No. 1,                   pp.·    3-4;     Plaintiff's
Memorandum, Docket Entry No. 4, p. 3.
        18   Complaint, Docket Entry No. 1, p. 4.
        19
             Motion to Dismiss, Docket Entry No. 42, pp. 4-25.
                                            -5-
malicious," (2} "fails to state a claim on which relief may be

granted" or (3) "seeks·monetary relief against a defendant who is

immune from such relief."      28 U.S.C. § 1915(e)(2)(B}.   A prison
inmate who incurs three or mo"re dismissals under § 1915(e)(2)(B)
loses the privilege of proceeding in forma pauperis. under the
"three-strikes" rule found in 28 U.S.C.    §   1915(g).
     The      fth Circuit has adopted the use of a Martinez Report as
a tool to assist the court in making a determination of frivolity
under 28 U.S.C. § 1915(e).     See Norton v. Dimazana, 122 F.3d 286,
292-93 (5th Cir. 1997); Johnson v. Seckler, 250 F. App'x 648, 649
n.1 (5th Cir. 2007).     "A district court may dismiss as frivolous

the complaint of a prisoner proceeding IFP if it lacks an arguable
basis in law or fact."      Geiger v Jowers, 404 F.3d 371, 373 (5th
Cir. 2005).     "A complaint lacks an arguable basis in law if it is
based on an indisputably meritless legal theory, such as if the
complaint alleges the violation of a legal interest which clearly
does not exist."    Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.
1997).

B.   Motions to Dismiss Under Rule 12(b) (6)

     As noted above, defendants Jackson and Sturrock have moved to
dismiss the Complaint under Rule 12(b)(6) of the Federal Rules of
Civil Procedure for failure to state a claim upon which relief may
be granted.    To withstand a motion to dismiss under Rule 12(b)(6),
the factual allegations in the complaint "must be enough to raise

                                  -6-
a right to relief above the speculative level [.]           11
                                                                 Bell Atlantic

Corp. v. Twombly, 127 S. Ct. 1955, 1965 (2007) (citation omitted).

If the complaint has not set forth "enough facts to state a claim
to rel      that is plausible on its face, " it must be dismissed.
Id. at 1974.           In reviewing a motion under Rule 12(b)(6), a court
must "'accept[] all well-pleaded facts as true and view[] those
facts in the light most favorable to the plaintiff. ',,             Bustos v.
Martini Club, Inc.,          599 F.3d 458,     461 (5th Cir. 2010) (citation
omitted).   However, a reviewing court need not accept as true any
"conclusory allegations, unwarranted factual inferences, or legal
conclusions. 1 1
                       Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir.
2007) (citation and internal quotation marks omitted).                In other

words, "[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice."             Ashcroft
v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 127 S. Ct.
at 1965).
     Hamer has attached exhibits to his pleadings.20 Such exhibits
are considered part of the pleadings "for all purposes."               Fed. R.

CiV. P. 10( C)     .     Thus,   the court may consider these exhibits for
purposes of the motion to dismiss under Rule 12(b)(6).                 Ferrer,

484 F. 3d at 780 ( "A written document that is attached to a
complaint as an exhibit is considered part of the complaint and may


      Exhibits attached to Plaintiff 1 s Memorandum, Docket Entry
     20

Nos. 4-1 through 4-7; Exhibits attached to Plaintiff's MDS, Docket
Entry No. 13-1.
                                         -7-
be considered in a 12 (b) (6) dismissal proceeding.")                    (citations

omitted).
       Hamer represents himself in this· action.           A pro se litigant's
pleadings are held to a less stringent standard than those drafted
by lawyers.       See Haines v. Kerner, 92 S. Ct. 594, 596 (1972) (per
curiam); see also Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)
( "A   document filed pro se is 'to be liberally construed[.]'")
(quoting       Estelle   v.   Gamble,     97    S.   Ct.   285,   2 92     (1976)).
Nevertheless, a plaintiff's factual al                ions "must be enough to
raise a right to rel              above the speculative level [.]" Bell
Atlantic Corp. v. Twombly, 127 S. Ct� 1955, 1965 (2007).                    If the
plaintiff's complaint has not set forth "enough facts to state a
claim to relief that is plausible on its face,"                     it must be

dismissed.       Id. at 1974.


                                III.    Discussion

A.     Eleventh Amendment Immunity

       Defendants Jackson and Sturrock argue that Hamer's claims for
monetary damages against them in their official capacity as state
employees are barred by the Eleventh Amendment. 21 Unless expressly
waived, the Eleventh Amendment bars an action in federal court by
a citizen of a state against his or her own state, including a
state agency.        See Will v. Michigan Dep't of State Police, 109


       21
            Motion to Dismiss, Docket Entry No. 42, pp. 23-25.
                                        . -8-
S. Ct. 2304, 2309 (198.9).             The Eleventh Amendment also bars a

federal action for monetary damages ·against state officials when
the state itself is the real party in interest.                 See Pennhurst
State School      &    Hospital v. Halderman,      104 S. Ct.      900,   908-09
(1984).     A suit against a state official in his or her official
capacity is considered a suit against the state itself.
109 S. Ct. at 2312 ("[A] suit against a state official in his or
her official capacity is not a suit against the official but rather
is a suit against the official's office.                 As such,    it is no
different from a suit against the State itself.")                     ('internal
citations omitted).
       Texas has not waived its Eleventh Amendment immunity and
Congress did not abrogate that immunity when it enacted 42 U.S.C.

§ 1983.           NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389, 394
(5th Cir. 2015) (citing Quern v. Jordan, 99 S. Ct. 1139, 1145
(1979)).    As a result, the individual defendants employed by TDCJ
and UTMB are entitled to immunity from any claim for monetary
damages against them in their official capacity.22                 See Lava v.
Texas Department of Corrections, 878 F.2d 860, 861 (5th                   . 1989)

(per    curiam)       ("[TDCJ' s]    entitlement   to   immunity    under    the

[E]leventh [A]mendment              clearly established in this circuit.");



       There is a narrow exception that; applieEl to cl.aims for
       22

prospective injunctive relief. See Ex parte Young, 28 S. Ct. 441
.(1908). Because Hamer seeks only monetary damages, this exception
does not apply.
                                        ' -9-
Oliver v. Scott, 276 F.3d 736, 742 {5th Cir. 2001) ("[T]he Eleventh

Amendment bars recovering§ 1983 money damages from TDCJ officers
in their official• capacity.").            Therefore,   Hamer' s claims for
monetary damages against NP Jackson, LVN Sturrock, and the other
individual defendants must be dismissed for lack of subject matter

jurisdiction.


B.    Qualified Immunity

      Defendants Jackson and Sturrock argue further that they are
entitled to qualified immunity from claims for damages against them
in   their     individual   capacity   because    Hamer    does   not    allege
sufficient facts showing that a constitutional violation occurred. 23
Public officials acting within the scope of their authority
generally are shielded from civil liability by the doctrine of
qualified immunity.            Harlow v. Fitzgerald, 102 S. Ct. 2727,
2738 {1982).       Qualified immunity protects "all but the plainly
incompetent or those who knowingly violate the law."                Malley v.

Briggs, 106 S. Ct. 1092, 1096 {1986).             A plaintiff seeking to
overcome qualified immunity must show:            "{l) that the official
violated a statutory or constitutional right� and (2) that the
right was \ clearly established'        at the time of the challenged
conduct."       Ashcroft v. al-Kidd,       131 S. Ct.     2074,   2080   (2011)
(citation omitted).         Hamer' s claims against NP Jackson and LVN
Sturrock are examined separately below.


      23
           Motion to Dismiss, Docket Entry No. 42, pp. 18-23.
                                    -10-
     1.      Removal of Hamer's Lower-Bunk Restriction

     Hamer claims that N.P. Jackson improperly removed his lower­

bunk restriction on March 10, 2017. 24      The defendants argue that
this claim must be dismissed because it is barred by the applicable
statute of limitations.25 Alternatively, the defendants argue that
Hamer fails to state a viable claim where the removal of his lower­
bunk restriction is concerned.26

             a.   The Claim is Untimely
     Civil rights claims under 42    u.s.c. § 1983 are governed by the
two-year statute of limitations provided by Texas law. ·
Piotrowski v.. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001)

(citing Tex. Civ. Prac.     &   Rem: Code Ann. § 16.003(a)); see also
Redburn v. City of Victoria, 898 F.3d 486, 496 (5th Cir. 2018).
This means that a plaintiff has two years from the time that his
claim accrues to file a civil rights complaint under § 1983.       See
Gonzales v. Wyatt, 157 F.3d 1016, 1020 (5th Cir. 1998).
     Federal law determines when a cause of action accrues under
§ 1983. See Smith v. Regional Transit Authority, 827 F.3d 412, 421
(5th Cir.     2016).    A claim generally accrues      "the moment the
plaintiff becomes aware that he has suffered an injury or has



     24
          Plaintiff's MDS, Docket Entry No. 13, p. 2   1   5.b.
     25
          Motion to Dismiss, Docket Entry.No. 42, pp. 4-5.
     26
             at 8-11.
                                   -11-
sufficient information to know that he has been injured" by actions
attributable to the defendant.                Piotrowski,   237 F.3d at 576
(internal · quotation marks and citations omitted.).
       Hamer's clam accrued on March 10, 2017, when he learned that
his lower-bunk restriction was being removed. 27                  His Complaint
regarding the removal of that restriction, which was not filed
until       March   26,   2019,   is   outside        two-year      statute   of
limitations period. 28
       Hamer does not dispute that he waited more than two years to
complain about the removal of his restrictions on March 10, 2017,
and he does not allege facts that toll the limitations period.
Accordingly,        this claim is subject to dismissal because it is
barred by the two-year statute of limitations.              See Brown v. Pool,
79 F. App'x 15, 17 (5th Cir. 2003) (per curiam) (citing Gonzales,
                                   Gartrell v. Gaylor, 981 F.2d 254, 256
(5th         . 1993) (per curiam) (" [W] here it      clear from the face of
a complaint filed in forma pauperis that the claims asserted are
barred by the applicable statute of limitations those claims are
properly dismissed" as frivolous.).


       27
            Plaintiff's MDS, Docket Entry No. 13, p. 2        1   5.b.
       Although the Complaint was received for filing on March 29,
       28

2019, a prisoner's pro se pleadings are considered, filed under the
prison mailbox rule on the date they are delivered to prison
authorities for filing. See Spotville v. Cain, 149 F.3d 374, 377
(5th Cir. 1998). Under this rule, the court treats the day that
Hamer signed his Complaint on March 26, 2019, as the date it was
filed.       Complaint, Docket Entry No. 1, p. 5.
                                       -12-
          b.       Hamer's Allegations Fail to State a Claim

     Alternatively, even assuming that his claim was timely, Hamer
does not· allege facts establishing that Jackson viqlated his rights
under the Eighth Amendment,         A prisoner's claim about his bunk
assignment   and    other    restrictions    on   housing   implicates   the
conditions of his confinement.       In this context �Eighth Amendment
liability requires 'more than ordinary lack of due care for the
prisoner's interests or safety.'"           Farmer v. Brennan, 114 S. Ct.
1970, 1978 (1994) (quoting Whitley v. Albers, 106 S. Ct. 1078, 1084

(1986)). A prison official cannot be held liable for depriving an
inmate of humane conditions of confinement unless the prisoner
demonstrates deliberate indifference on the defendant's part, which
is an "extremely high" standard to meet.          Domino v. Texas Dep't of
Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).              A prison
official acts with deliberate indifference "only if he knows that
inmates face a substantial risk of serious harm and disregards that
risk by failing to take reasonable measures to abate it."          Farmer,
114 S. Ct. at 1984.         This requires a showing that the defendant
(1) was "aware of facts from which an inference of an excessive
risk to the prisoner's health or safety could be drawn and (2) that
[the defendant] actually drew an inference that such potential for
harm existed."     Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir.
1998) (citing Farmer, 114 S. Ct. at 1979).
     Records provided by Hamer reflect that after NP Jackson
recommended removing his lower-bunk restriction on March 10, 2017,

                                    -13-
Hamer was seen by a Physician's                        Assistant,       who declined to

reinstate the lower-bunk restriction.29                      Hamer does not allege
speci       facts showing that NP Jackson or any other prison official
knew that his health or safety was at risk if he was not restricted
to a lower bunk.         Hamer's disagreement with the decision by medical
providers      about      his   need    for        a    lower-bunk       restriction   is
insufficient to state a constitutional violation.                              Norton v.
Dimazana, 122 F.3d 286,           292    (5th Cir. 1997).                Because Hamer's
allegations        are    insufficient        to       establish     a    constitutional
violation     in    connection     with       the      removal     of    his   lower-bunk
restriction,       he fails to overcome NP Jackson's entitlement to
qualified immunity and this claim will be dismissed.

     2.      Denial of Adequate Medical Care
     Hamer alleges that NP Jackson and LVN Sturrock denied him
adequate medical care after he fell from the top bunk on April 6,
2018. 30 To establish an actionable claim for the denial of adequate
medical care under 42 U.S.C. § 1983, a prisoner must demonstrate
that prison officials violated the Eighth Amendment by acting with


           Step 1 Offender Grievance Form #2017110179, attached to
Plaintiff's Memorandum, Docket Entry No. 4-1, pp. 41-42. According
to a s1,1mmary of the medical records provided by the Attorney
General's Office, NP Jackson determined that the restrictions were
not medically indicated after reviewing Hamer' s history.    Adams
Affidavit, attached to Martinez Report, Docket Entry No. 26-1, p.
5. Hamer's restrictions were reviewed by physician's assistants on
two other occasions - on April 11, 2017, and December 29, 2017 -
and were left unchanged. See id. at 6.
     30
          Plaintiff's MDS, Docket Entry No. 13, p. 3 11 8.A & B.
                                         -14-
"deliberate· indifference                 to   a   prisoner's         serious     illness    or

injury [.]   11
                       Estelle, 97 S. Ct. at 291).                   '�Unsuccessful medical
treatment,            acts of           igence,    or medical malpractice do not
constitute            deliberate        indifference,          nor    does   a     prisoner's
disagreement            with     his    medical     treatment,         absent     exceptional
circumstances."            Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.

2006).            A    showing     of    deliberate       indifference           under    these
circumstances requires the prisoner to demonstrate that prison

officials             "refused    to     treat     him,    ignored        his     complaints,
intentionally treated him incorrectly, or engaged in any similar
conduct that would clearly evince a wanton disregard. for any
serious medical needs."                    (citation and internal quotation marks

omitted)
      NP Jackson and LVN Sturrock argue that Hamer has                                   l.ed to

allege      sufficient           facts    establishing          the    requisite     personal
involvement on their part with a constitutional deprivation and
that he does not demonstrate that either of them acted with
deliberate indifference to a serious medical need after he fell
from his bunk on April 6, 2019. 31                 The defendants note that Hamer's
threadbare allegations fail to establish that either provider
                                                           I
                                                           I
refused to treat him or ignored his complaints and fall well short
of   providing           the     necessary       facts    to    demonstrate        deliberate
indif�erence on their part. 32



      31   Motion to Dismiss, Docket Entry No. 42, pp. 5-18.
                  at 17-18.
                                               -15-
       Hamer alleges that he suffered a tailbone injury and a lower

back injury after he fell from the top bunk on April 6, 2019.33         He

alleges that NP Jackson "showed 'deliberate indifference' to [his]
serious medical need," but he provides no facts in support.34 Hamer
also         leged that LVN Sturrock "knew about [his] serious medical
need,   11
             but "failed to respond reasonably" or did not respond at
all, without elaborating.35        Instead, Hamer refers to a "detailed
record" of treatment that he received on April 6, 2018, which is
among the exhibits that he provided with his pleadings.36
       The records provided by Hamer show that LVN Sturrock issued an
"Offender Medical Pass" for him on April 6, 2018.37 The pass states
as follows:
        [Hamer] is confined to cell or dorm bed except to eat,
       use the toilet, and obtain medication, shower, and/or
       access the facility law library.      No yard time or
       commissary privileges. 38
Additional records provided by Hamer show that, on April 11, 2018,
NP Jackson approved a steroid shot for one day and two muscle
relaxer tablets daily for seven days.39       That same day Jackson also

       33
             Plaintiff's MDS, Docket Entry No. 13, p. 2   11 4.d-e.
                at    3   1 8.A.
                 1   8.b.


      Offender Medical Pass, attached to Plaintiff's Memorandum,
       37

Docket Entry No. 4-1, p. 33.


      EMR Medication Print Pass, attached
       39
                                                          to   Plaintiff's
Memorandum, Docket Entry No 4-1, p. 34.
                                     -16-
imposed       restrictions   on   Hamer's   "Bunk   Assignment,"   "Row
Assignment," and his ability to, work, designating him as "Medically
Unassigned. 1140
      The records also show that Hamer filed a grievance on April 6,
2018, complaining that he was not given an x-ray.41      The grievance
does not name NP Jackson or LVN Sturrock. 42        To the extent that
Hamer contends that he should have been given an x-ray by the
treatment providers who saw him on April 6, 2018, allegations of
this sort implicate medical judgment and are insuff            ient to
establish deliberate indifference in violation of the Eighth

Amendment.       See Gobert, 463 F.3d at 346; see also Estelle, 97
S.   Ct. at 293      (observing that whether a particular form of
treatment is indicated "is a classic example of a matter for
medical judgment" and that a medical decision "does not represent
cruel and unusual punishment").       Even if a lapse in professional
judgment occurred, any such failure amounts to mere negligence or

malpractice, and not a constitutional violation.        See   Harris v.
Hegmann, 198 F.3d 153, 159        (5th Cir. 1999)   (citing Mendoza v.

Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)).
      Hamer does not dispute that he received care after he fell
from the top bunk on April 6, 2018, and he does not otherwise


      °Current Patient Restrictions for Dale A. Hamer, attached to
      4

Plaintiff's Memorandum, Docket Entry No. 4-1, p. 35.
      41
           Step 1 Offender Grievance Form #2018113879, attached to
Plaint       f's Memorandum, Docket Entry No. 4-1, p. 36.


                                   -17-
allege facts showing that either NP Jackson or LVN Sturrock denied

him care with deliberate indifference to a serious medical need. 43
As a result, NP Jac_kson and LVN Sturrock are entitled to qualified
immunity from Hamer's claims that he was denied adequate medical
care after he fell from his bunk.            Accordingly, the court will
dismiss the claims against Jackson and Sturrock for the denial of
adequate medical care.


C.    Claims Against Practice Manager Davis

      Hamer contends that PM Davis violated his rights by failing to
respond reasonably after he fell from the top bunk on April 6,
2018, because she denied all of his grievances.44         This allegation
fails to state a claim because it is well established that an
inmate has no constitutionally protected interest              "in having
grievances resolved to his satisfaction."         Geiger, 404 F.3d at 374.
Accordingly, Hamer's allegation against PM Davis will be dismissed
for         lure to state a claim upon which relief - may be granted
pursuant to 28 U.S.C.     §   1915 (e) (2) (B).



      Medical records attached to the Martinez Report confirm that
      43

LVN Sturrock treated Hamer in the clinic for complaints of lower­
back pain on the morni�g of April 6, 2018, providing him with an
ice-pack that could be refilled every four hours and a three-day
cell pass after Sturrock completed a standard evaluation and
consulted with a registered nurse.     Correctional Managed Health
Care Nursing Protocol for Contusions &     tes Other Than Snakes,
Exhibit 12 to Adams Affidavit, attached to Martinez Report, Docket
Entry No. 26-1, pp. 146 51.
      44
           Plaintiff's MDS, Docket Entry No. 13, p. 3    1 8.c.
                                      -18-
D.     Claims Against the Correctional Officers

       Hamer alleges that Officer Robinson,               Officer Howard 1    and
Lieutenant           Sanchez      interfered     with   his    medical    care.45
Specifically,            Hamer alleges that Officer Howard and Lieutenant
Sanchez filed disciplinary charges against him on December 29 1
2018, for talking in the hallway while waiting in line at the pill
window. 46          As a result of those charges Hamer was placed in
administrative segregation for five hours. 47 Hamer was found guilty
of the charged offense and lost commissary privileges for 30 days. 48
       Hamer does not al             facts showing that Officer Robinson had
any personal involvement in the disciplinary charges or his brief

placement           in      administrative     segregation.    Absent    personal
involvement, Hamer does not state a claim against Officer Robinson.
See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983); Murphy
v. Kellar 1 950 F.2d 290, 292 (5th Cir. 1992) (plaintiff bringing a
§    1983 action "must specify the personal involvement of each
defendant11 ).
       Hamer fails to otherwise                state a claim    against Officer
Robinson, Officer Howard, or Lieutenant Sanchez for interfering
with or delaying his access to medical care.                      Documentation


       45
            Plaintiff's Memorandum, Docket Entry No. 4, p. 2.
       46
            Plaintiff's MDS, Docket Entry No. 13, p. 5 � 9.
       47
                �   9. A.

                1 9.e.
                                         -19-
provided by Harner reflects that he had an active prescription for

an anti-depressant as well as medications to treat high-cholesterol
and high-blood pressure at the time the disciplinary charges were
lodged against him, 49 but Harner alleges no ill effects for the five-
hour delay in receiving access to these medications.               Absent a
showing that Harner suffered substantial harm as a result of the
alleged interference,           he fails to articulate a constitutional
violation        of the Eighth Amendment.          Mendoza v. Lynaugh, 989
F. 2d    191,     195 (5th   Cir.   1993)    (explaining that   "[d] elay in
obtaining medical care can only constitute an Eighth Amendment
violation if there has been deliberate indifference, which results
in substantial harm").           Accordingly, Harner's allegations against
Officer Robinson, Officer Howard, and Lieutenant Sanchez will be
dismissed for failure to state a claim upon which relief may be
granted.        Because Harner has had several opportunities to supplement

his Complaint and has not articulated a valid claim against any of
the defendants, the court will dismiss this case with prejudice.


                          IV.    Conclusion and Order

        Based on the foregoing, the court ORDERS as follows:

        1.      Defendants Jackson and Sturrock's Motion to Dismiss
                Pursuant to Fed. R. Civ. P. 12(b) (6) (Docket Entry
                No. 42) is GRANTED.



      Medicati.on Print Pass dated January 15, 2019, attached as
        49

Exhibit to Plaintiff's MDS, Docket Entry No. 13-1, p. l.
                                      -20-
     2.   The Prisoner's Civil Rights Complaint filed by
          Dale Allen Hamer (Docket Entry No. 1) is DISMISSED
          with prejudice for failure to state a claim upon
          which relief may be granted.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the parties.

     SIGNED at Houston, Texas, on this the 13th 9ay of May, 2021.




                                             SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE




                               -21-
